Exhibit 10.5

CONFIDENTIALITY AGREEMENT

XEROX CORPORATION

May 15, 2018

 

To: Each of the persons or entities listed on Schedule A (the “Icahn Group”
or “you”)

Ladies and Gentlemen:

This letter agreement shall become effective upon the appointment of any Icahn
Designee to the Board of Directors (the “Board”) of Xerox Corporation
(the “Company”). Capitalized terms used but not otherwise defined herein shall
have the meanings given to such terms in the Director Appointment, Nomination
and Settlement Agreement (the “Settlement Agreement”), dated as of May 13, 2018,
as amended, by and among the Company, Darwin Deason, the Icahn Group and the
Existing Directors. The Company understands and agrees that, subject to the
terms of, and in accordance with, this letter agreement, an Icahn Designee may,
if and to the extent he or she desires to do so, disclose information he or she
obtains while serving as a member of the Board to you and your Representatives
(as hereinafter defined), and may discuss such information with any and all such
persons, subject to the terms and conditions of this Agreement. As a result, you
may receive certain non-public information regarding the Company. You
acknowledge that this information is proprietary to the Company and may include
trade secrets or other business information the disclosure of which could harm
the Company. In consideration for, and as a condition of, the information being
furnished to you and your agents, representatives, attorneys, advisors,
directors, officers or employees, subject to the restrictions in paragraph 2
(collectively, the “Representatives”), you agree to treat any and all
information concerning or relating to the Company or any of its subsidiaries or
current or former affiliates that is furnished to you or your Representatives
(regardless of the manner in which it is furnished, including in written or
electronic format or orally, gathered by visual inspection or otherwise) by any
Icahn Designee, or by or on behalf of the Company, together with any notes,
analyses, reports, models, compilations, studies, interpretations, documents,
records or extracts thereof containing, referring, relating to, based upon or
derived from such information, in whole or in part (collectively, “Evaluation
Material”), in accordance with the provisions of this letter agreement, and to
take or abstain from taking the other actions hereinafter set forth. For the
avoidance of doubt, you also agree that this Agreement shall supersede in all
respects the Confidentiality Agreement (the “Prior Confidentiality Agreement”)
entered into by and among us, certain of the persons and entities listed on
Schedule A and Jonathan Christodoro on May 12, 2016, which such Prior
Confidentiality Agreement shall hereafter be terminated and of no force and
effect.

 

1.

The term “Evaluation Material” does not include information that (a) is or has
become generally available to the public other than as a result of a direct or
indirect disclosure by you or your Representatives in violation of this letter
agreement or any other obligation of confidentiality, (b) was within your or any
of your Representatives’ possession on a non-confidential basis prior to its
being furnished to you by any Icahn Designee, or by or on behalf of the Company
or its agents, representatives, attorneys, advisors, directors, officers or
employees (collectively, the “Company Representatives”), or (c) is received



--------------------------------------------------------------------------------

  from a source other than any Icahn Designee, the Company or any of the Company
Representatives; provided, that in the case of (b) or (c) above, the source of
such information was not believed by you, after reasonable inquiry, to be bound
by a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other person with respect to
such information at the time the information was disclosed to you.

 

2. You and your Representatives will, and you will cause your Representatives
to, (a) keep the Evaluation Material strictly confidential and (b) not disclose
any of the Evaluation Material in any manner whatsoever without the prior
written consent of the Company; provided, however, that you may privately
disclose any of such information: (i) to your Representatives (A) who need to
know such information for the purpose of advising you on your investment in the
Company and (B) who are informed by you of the confidential nature of such
information and agree to be bound by the terms of this Agreement as if they were
a party hereto; provided, further, that you will be responsible for any
violation of this letter agreement by your Representatives as if they were
parties to this letter agreement; and (ii) to the Company and the Company
Representatives. It is understood and agreed that no Icahn Designee shall
disclose to you or your Representatives any Legal Advice (as defined below) that
may be included in the Evaluation Material with respect to which such disclosure
would constitute waiver of the Company’s attorney client privilege or attorney
work product privilege. Notwithstanding the foregoing, upon your request, the
Company will enter into an agreement or other document with you that provide for
such disclosure of Legal Advice to you in a manner as to preserve attorney
client privilege and attorney work product, provided that no Icahn Designee
shall not have taken any action, or failed to take any action, that has the
purpose or effect of waiving attorney-client privilege or attorney work product
privilege with respect to any portion of such Legal Advice and a reputable
outside legal counsel of national standing shall have provided the Company with
a written opinion that such disclosure will not waive the Company’s attorney
client privilege or attorney work product privilege with respect to such Legal
Advice. “Legal Advice” as used in this letter agreement shall be solely and
exclusively limited to the advice provided by legal counsel and shall not
include factual information or the formulation or analysis of business strategy
that is not protected by the attorney-client or attorney work product privilege.

 

3.

In the event that you or any of your Representatives are required by applicable
subpoena, legal process or other legal requirement to disclose any of the
Evaluation Material, you will promptly notify (except where such notice would be
legally prohibited) the Company in writing by email, facsimile and certified
mail so that the Company may seek a protective order or other appropriate remedy
(and if the Company seeks such an order, you will provide such cooperation as
the Company shall reasonably request), at its cost and expense. Nothing herein
shall be deemed to prevent you or your Representatives, as the case may be, from
honoring a subpoena, legal process or other legal requirement that requires
discovery, disclosure or production of the Evaluation Material if: (a) you
produce or disclose only that portion of the Evaluation Material which your
outside legal counsel of national standing advises you in writing is legally
required to be so produced or disclosed and you inform the recipient of such
Evaluation Material of the existence of this letter agreement and the
confidential nature of such Evaluation Material; or (b) the

 

2



--------------------------------------------------------------------------------

  Company consents in writing to having the Evaluation Material produced or
disclosed pursuant to the subpoena, legal process or other legal requirement. In
no event will you or any of your Representatives oppose action by the Company to
obtain a protective order or other relief to prevent the disclosure of the
Evaluation Material or to obtain reliable assurance that confidential treatment
will be afforded the Evaluation Material. For the avoidance of doubt, it is
understood that there shall be no “legal requirement” requiring you to disclose
any Evaluation Material solely by virtue of the fact that, absent such
disclosure, you would be prohibited from purchasing, selling, or engaging in
derivative or other voluntary transactions with respect to the Common Shares of
the Company or otherwise proposing or making an offer to do any of the
foregoing, or you would be unable to file any proxy or other solicitation
materials in compliance with Section 14(a) of the Exchange Act or the rules
promulgated thereunder.

 

4. You acknowledge that (a) none of the Company or any of the Company
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Evaluation Material, and (b) none of the
Company or any of the Company Representatives shall have any liability to you or
to any of your Representatives relating to or resulting from the use of the
Evaluation Material or any errors therein or omissions therefrom. You and your
Representatives (or anyone acting on your or their behalf) shall not directly or
indirectly initiate contact or communication with any executive or employee of
the Company other than the Chief Executive Officer, Executive Vice President and
Chief Financial Officer, Executive Vice President and General Counsel and
Corporate Secretary and/or such other persons approved in writing by the
foregoing or the Board concerning Evaluation Material, or to seek any
information in connection therewith from any such person other than the
foregoing, without the prior consent of the Company; provided, however, the
restriction in this sentence shall not in any way apply to any Icahn Designee
acting in his or her capacity as a Board member (nor shall it apply to any other
Board members).

 

5. All Evaluation Material shall remain the property of the Company. Neither you
nor any of your Representatives shall by virtue of any disclosure of and/or your
use of any Evaluation Material acquire any rights with respect thereto, all of
which rights (including all intellectual property rights) shall remain
exclusively with the Company. At any time after the date on which no Icahn
Designee is a director of the Company, upon the request of the Company for any
reason, you will promptly return to the Company or destroy all hard copies of
the Evaluation Material and use commercially reasonable efforts to permanently
erase or delete all electronic copies of the Evaluation Material in your or any
of your Representatives’ possession or control (and, upon the request of the
Company, shall promptly certify to the Company that such Evaluation Material has
been erased or deleted, as the case may be). Notwithstanding the return or
erasure or deletion of Evaluation Material, you and your Representatives will
continue to be bound by the obligations contained herein for as long as any
Evaluation Material is retained by you or your Representatives.

 

3



--------------------------------------------------------------------------------

6. You acknowledge, and will advise your Representatives, that the Evaluation
Material may constitute material non-public information under applicable federal
and state securities laws, and that you shall not, and you shall use your
commercially reasonable efforts to ensure that neither you nor your
Representatives, do not, trade or engage in any derivative or other transaction,
on the basis of such information in violation of such laws. You further
acknowledge and agree that the responsibility to comply with such laws is yours
and your Representatives, and not the Company’s, and that the Company has no
duty or obligation herein or otherwise to police, inquire, respond or facilitate
any such trade or compliance.

 

7. You hereby represent and warrant to the Company that (a) you have all
requisite power and authority to execute and deliver this letter agreement and
to perform your obligations hereunder, (b) this letter agreement has been duly
authorized, executed and delivered by you, and is a valid and binding
obligation, enforceable against you in accordance with its terms, (c) this
letter agreement will not result in a violation of any terms or conditions of
any agreements to which you are a party or by which you may otherwise be bound
or of any law, rule, license, regulation, judgment, order or decree governing or
affecting you, and (d) your entry into this letter agreement does not require
approval by any owners or holders of any equity or other interest in you (except
as has already been obtained).

 

8. Any waiver by the Company of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this letter
agreement. The failure of the Company to insist upon strict adherence to any
term of this letter agreement on one or more occasions shall not be considered a
waiver or deprive the Company of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.

 

9. You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement exclusively in the federal or state courts
of the State of New York. In the event that any action shall be brought in
equity to enforce the provisions of this letter agreement, you shall not allege,
and you hereby waive the defense, that there is an adequate remedy at law.

 

10.

Each of the parties (a) consents to submit itself to the personal jurisdiction
of the federal or state courts of the State of New York in the event any dispute
arises out of this letter agreement or the transactions contemplated by this
letter agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this letter agreement
or the transactions contemplated by this letter agreement in any court other
than the federal or state courts of the State of New York, and each of the
parties irrevocably waives the right to trial by jury, (d) agrees to waive any
bonding requirement under any applicable law, in the case any other party seeks
to enforce the terms by way of equitable relief, and (e) irrevocably consents to
service of process by a reputable

 

4



--------------------------------------------------------------------------------

  overnight delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law.
THIS LETTER AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

11. This letter agreement and the Settlement Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersedes all prior or contemporaneous agreements or
understandings, whether written or oral. This letter agreement may be amended
only by an agreement in writing executed by the parties hereto.

 

12. All notices, consents, requests, instructions, approvals and other
communications provided for in this letter agreement and all legal process in
regard to this letter agreement shall be in writing and shall be deemed validly
given, made or served, if (a) given by email, when such email is sent to the
email address set forth below and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this subsection:

if to the Company:

Xerox Corporation

P.O. Box 4505

201 Merritt 7

Norwalk, Connecticut 06851

  Attention:            General Counsel

Email:                  sarah.hlavinka@xerox.com

if to the Icahn Group:

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention:            Keith Cozza

Email:                  KCozza@sfire.com

with a copy to (which shall not constitute notice):

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention:             Louie Pastor

Email:                  LPastor@sfire.com

 

5



--------------------------------------------------------------------------------

13. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.

 

14. This letter agreement may be executed (including by facsimile or PDF) in two
or more counterparts which together shall constitute a single agreement.

 

15. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company. This letter agreement, however, shall be
binding on successors of the parties to this letter agreement.

 

16. The Icahn Group shall cause any Replacement for a Icahn Designee appointed
to the Board pursuant to the Settlement Agreement to execute a copy of this
letter agreement.

 

17. This letter agreement shall expire two years from the date on which no Icahn
Designee remains a director of the Company; except that you shall maintain in
accordance with the confidentiality obligations set forth herein any Evaluation
Material (a) constituting trade secrets for such longer time as such information
constitutes a trade secret of the Company as defined under 18 U.S.C. § 1839(3)
and (b) retained pursuant to Section 5.

 

18. No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this letter agreement.

 

19. Each of the parties acknowledges that it has been represented by counsel of
its choice throughout all negotiations that have preceded the execution of this
letter agreement, and that it has executed the same with the advice of said
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this agreement and the documents referred to herein, and any
and all drafts relating thereto exchanged among the parties shall be deemed the
work product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties, and any controversy over
interpretations of this agreement shall be decided without regards to events of
drafting or preparation. The term “including” shall in all instances be deemed
to mean “including without limitation.”

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.

 

Very truly yours,

 

XEROX CORPORATION

By:  

/s/ Sarah E. Hlavinka

  Name: Sarah E. Hlavinka   Title:   EVP

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

CARL C. ICAHN By:  

/s/ Carl C. Icahn

  Carl C. Icahn HIGH RIVER LIMITED PARTNERSHIP By:   Hopper Investments LLC, its
general partner By:   Barberry Corp., its sole member By:  

/s/ Edward E. Mattner

  Name: Edward E. Mattner   Title:   Authorized Signatory HOPPER INVESTMENTS LLC
By:   Barberry Corp., its sole member By:  

/s/ Edward E. Mattner

  Name: Edward E. Mattner   Title:   Authorized Signatory

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

BARBERRY CORP. By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN PARTNERS LP
By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN PARTNERS
MASTER FUND LP By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN ENTERPRISES
G.P. INC. By:  

/s/ SungHwan Cho

  Name:   SungHwan Cho   Title:   Chief Financial Officer

ICAHN ENTERPRISES HOLDINGS L.P.

 

By:   Icahn Enterprises G.P. Inc., its general partner By:  

/s/ SungHwan Cho

  Name:   SungHwan Cho   Title:   Chief Financial Officer

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

IPH GP LLC By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Authorized Signatory ICAHN CAPITAL LP By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN ONSHORE LP By:
 

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN OFFSHORE LP
By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory BECKTON CORP By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Louie Pastor

  Louie Pastor

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Jesse Lynn

 

Jesse Lynn

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

CARL C. ICAHN

HIGH RIVER LIMITED PARTNERSHIP

HOPPER INVESTMENTS LLC

BARBERRY CORP.

ICAHN PARTNERS LP

ICAHN PARTNERS MASTER FUND LP

ICAHN ENTERPRISES G.P. INC.

ICAHN ENTERPRISES HOLDINGS L.P.

IPH GP LLC

ICAHN CAPITAL LP

ICAHN ONSHORE LP

ICAHN OFFSHORE LP

BECKTON CORP.

JESSE LYNN

LOUIE PASTOR